IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                           Assigned on Briefs July 19, 2016

         ANTHONY H. DEAN v. CHERRY LINDAMOOD, WARDEN

                  Appeal from the Circuit Court for Wayne County
                         No. 15676 Russell Parkes, Judge
                     ___________________________________

               No. M2016-00033-CCA-R3-HC – Filed August 22, 2016
                     ___________________________________


Petitioner was convicted of aggravated rape and sentenced to forty years as a Violent
Offender for the rape of an eighty-nine-year-old woman. Petitioner’s conviction and
sentence were affirmed on direct appeal. State v. Dean, 76 S.W.3d 352, 357-60 (Tenn.
Crim. App. 2001). After unsuccessfully utilizing various avenues to receive relief from
his conviction, Petitioner filed the petition for writ of habeas corpus at issue herein. The
trial court denied relief, and Petitioner appeals. After a review of the record and
appropriate authorities, we affirm the judgment of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

TIMOTHY L. EASTER, J., delivered the opinion of the court, in which JAMES CURWOOD
WITT, JR., and D. KELLY THOMAS, JR., JJ., joined.

Anthony H. Dean, Clifton, Tennessee, pro se.

Herbert H. Slatery III, Attorney General and Reporter; Sophia S. Lee, Assistant Attorney
General, Senior Counsel; Brent A. Cooper, District Attorney General, for the appellee,
State of Tennessee.


                                        OPINION

        Eighteen years ago, Petitioner broke into the apartment of an eighty-nine-year-old
Shelby County woman and brutally raped her. Petitioner was indicted for and convicted
of aggravated rape. Dean, 76 S.W.3d at 356-58. Petitioner unsuccessfully sought relief
in various forms including a direct appeal, a post-conviction petition, two separate
petitions for habeas corpus relief, a petition for writ of error coram nobis, and a petition
for relief under Tennessee Rule of Criminal Procedure 36.1. See State v. Anthony H.
Dean, No. W2015-01348-CCA-R3-CD, 2015 WL 9178833, at *1 (Tenn. Crim. App.
Dec. 15, 2015), no perm. app. filed (challenging denial of motion for a corrected
judgment relative to pretrial jail credits); Anthony Dean v. State, No. W2012-02354-
CCA-R3-CO, 2013 WL 6798897 (Tenn. Crim. App. Dec. 20, 2013), perm. app. denied
(Tenn. Apr. 8, 2014) (arguing that trial court had no jurisdiction because grand jury did
not return indictment in open court); Anthony H. Dean v. Joe Easterling, Warden, No.
W2008-01302-CCA-R3-PC, 2009 WL 1530183, at *1 (Tenn. Crim. App. May 22, 2009),
perm. app. denied (Tenn. Oct. 19. 2009) (alleging that the trial court lacked jurisdiction
to render judgment; that pretrial detention was punitive; and that punitive detention
rendered all subsequent proceedings void); Anthony Dean v. Glen Turner, Warden, No.
W2007-00744-COA-R3-CV, 2007 WL 4404112, at *1 (Tenn. Ct. App. Dec. 18, 2007)
(challenging the dismissal of a habeas corpus petition, pretrial detention, the jurisdiction
of the trial court, and the validity of his trial proceedings); Anthony H. Dean v. State, No.
W2005-02319-CCA-R3-PC, 2006 WL 3613598, at *1 (Tenn. Crim. App. Dec. 7, 2006),
perm. app. denied (Tenn. Apr. 16, 2007) (alleging ineffective assistance of counsel and
violation of his constitutional rights when he was not taken timely before a magistrate).

        In June of 2015, Petitioner filed the pro se petition for writ of habeas corpus at
issue herein. In the petition he alleged that the Shelby County District Attorney and
foreperson of the Grand Jury committed fraud by submitting an indictment on December
1, 1998, one day prior to the actual commencement of the Grand Jury session. As a
result, he insisted that his resulting indictment and subsequent conviction were void. The
trial court determined that there was nothing in the record to substantiate Petitioner’s
claim and, pointing to Petitioner’s previous challenges to the indictment, noted that “the
propriety of the return of the indictment was previously litigated and . . . denied.”
Petitioner appealed.

                                          Analysis

        On appeal, Petitioner insists that he has shown his judgment of conviction is void
because the Grand Jury had not even convened when he was indicted for the underlying
crime of aggravated rape. Therefore, in his view, any resulting indictment was void and
the trial court lacked jurisdiction over him to enter a judgment of conviction. The State
disagrees.

        In Tennessee, “[a]ny person imprisoned or restrained of his liberty, under any
pretense whatsoever. . . may prosecute a writ of habeas corpus, to inquire into the cause
of such imprisonment and restraint.” T.C.A. § 29-21-101. While there is no statute of
limitations for filing a petition for a writ of habeas corpus, the grounds upon which
habeas corpus relief may be granted are narrow. Hickman v. State, 153 S.W.3d 16, 20
(Tenn. 2004). Habeas corpus relief is only available when it appears on the face of the
judgment or record that the convicting court was without jurisdiction to convict or
                                            -2-
sentence the defendant, or that the defendant is still imprisoned despite the expiration of
his sentence. Id.; Archer v. State, 851 S.W.2d 157, 164 (Tenn. 1993). In other words,
habeas corpus relief may be granted only when the judgment is void, rather than merely
voidable. Summers v. State, 212 S.W.3d 251, 255 (Tenn. 2007). A void judgment is
“one that is facially invalid because the court did not have the statutory authority to
render such judgment.” Id. at 256 (citing Dykes v. Compton, 978 S.W.2d 528, 529 (Tenn.
1998)). A voidable judgment is “one that is facially valid and requires proof beyond the
face of the record or judgment to establish its invalidity.” Id. The petitioner bears the
burden of showing, by a preponderance of the evidence, that his judgment is void. Wyatt
v. State, 24 S.W.3d 319, 322 (Tenn. 2000). Because the issue of whether habeas corpus
relief should be granted is a question of law, we conduct a de novo review without any
presumption of correctness given to the decision of the lower court. Summers, 212
S.W.3d at 255.

        Although defenses based on the validity of an indictment must ordinarily be raised
pretrial, “the validity of an indictment and the efficacy of the resulting conviction may be
addressed in a petition for habeas corpus when the indictment is so defective as to
deprive the court of jurisdiction.” Dykes, 978 S.W.2d at 529; see also Tenn. R. Crim. P.
12(b)(2), (f). Generally, an indictment is valid if it contains information that is sufficient:
“(1) to enable the accused to know the accusation to which answer is required, (2) to
furnish the court adequate basis for the entry of a proper judgment, and (3) protect the
accused from double jeopardy.” State v. Hill, 954 S.W.2d 725, 727 (Tenn. 1997); see
also T.C.A. § 40-13-202. If an indictment is so defective that it deprives the trial court of
jurisdiction, a petition for writ of habeas corpus is an appropriate avenue to seek relief.
Dykes, 978 S.W.2d at 529. However, if the defect claimed by the petitioner does not
relate to the jurisdiction of the trial court, it is considered waived for failure to raise it
before trial. Tenn. R. Crim. P. 12(f)(1).

        Here, Petitioner challenges the validity of the indictment—something he has done
at least twice before. See Anthony H. Dean, 2013 WL 679889, at *5-6; Anthony H. Dean,
2009 WL 1530183, at *3. A habeas petition is not the proper place to relitigate issues
that have been previously ruled upon. Under the “law of the case” doctrine, issues which
have been previously determined on appeal cannot be reconsidered. Memphis Publ’g Co.
v. Tenn. Petroleum, 975 S .W.2d 303, 306 (Tenn. 1998). “This rule promotes the finality
and efficiency of the judicial process, avoids indefinite relitigation of the same issue,
fosters consistent results in the same litigation, and assures the obedience of lower courts
to the decisions of appellate courts.” Id. (quoting Ladd v. Honda Motor Co., 939 S.W.2d
83, 90 (Tenn. Ct. App. 1996)). This doctrine also applies to issues that were determined
necessarily by implication. Id.

       Moreover, Petitioner’s arguments that the prosecutor somehow committed fraud or
that the trial court lacked jurisdiction to enter judgment do not entitle him to habeas
                                             -3-
relief. Prosecutorial misconduct is not cognizable in a habeas petition as it is not the type
of issue that would render a judgment void. See T.C.A. § 29-21-101. Additionally,
nothing on the face of the judgment indicates that the trial court lacked jurisdiction. A
trial court can summarily dismiss a petition of habeas corpus without the appointment of
a lawyer and without an evidentiary hearing if there is nothing on the face of the
judgment to indicate that the conviction addressed therein is void. See Passarella v.
State, 891 S.W.2d 619, 627 (Tenn. Crim. App. 1994); see also Rodney Buford v. State,
No. M1999-00487-CCA-R3-PC, 2000 WL 1131867, at *2 (Tenn. Crim. App. July 28,
2000), perm. app. denied (Tenn. Jan. 16, 2001). Petitioner is not entitled to relief on this
issue.

       For the foregoing reasons, the dismissal of the petition for habeas corpus relief is
affirmed.


                                              ____________________________________
                                             TIMOTHY L. EASTER, JUDGE




                                            -4-